


Exhibit 10.3

 

[2009 LTIP REUs – G.WILSON]

 

MANAGEMENT EQUITY AWARD AGREEMENT
(Restricted Equity Units)

 

THIS MANAGEMENT EQUITY AWARD AGREEMENT (“Agreement”) is made as of May 1, 2009
by and between TDS Investor (Cayman) L.P., a Cayman Islands limited partnership
(the “Partnership”) and <NAME OF EXECUTIVE> (“Executive”).

 

RECITALS

 

The Partnership has adopted the TDS Investor (Cayman) L.P. Fourth Amended and
Restated 2006 Interest Plan (the “Plan”), a copy of which is attached hereto as
Exhibit A.

 

In connection with Executive’s employment by the Partnership or one of its
Subsidiaries (collectively, the “Company”), the Partnership intends concurrently
herewith to grant the number of Restricted Equity Units (as defined below) set
forth on the signature page hereto.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 


SECTION 1



DEFINITIONS


 


1.1.          DEFINITIONS.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE PARTNERSHIP AGREEMENT.  IN ADDITION TO
THE TERMS DEFINED IN THE PARTNERSHIP AGREEMENT, THE TERMS BELOW SHALL HAVE THE
FOLLOWING RESPECTIVE MEANINGS:


 

“Agreement” has the meaning specified in the Introduction.

 

“Board” means the board of directors of the General Partner (or, if applicable,
any committee of the Board).

 

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between any Company and Executive, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from any
Company by Executive of such failure; provided that it is understood that this
clause (A) shall not apply if a Company terminates Executive’s employment
because of dissatisfaction with actions taken by Executive in the good faith
performance of Executive’s duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Executive’s duties
to the Company, other than de minimis conduct that would not typically result in
sanction by an employer of an executive in similar circumstances, (C) conviction
which is not subject to routine appeals of right or a plea of “no contest” for
(x) a

 

--------------------------------------------------------------------------------


 

felony under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude for which the potential penalty includes imprisonment
of at least one year,  (D) Executive’s willful malfeasance or willful misconduct
in connection with Executive’s duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
its affiliates, or (E) Executive’s breach of the provisions of any agreed-upon
non-compete, non-solicitation or confidentiality provisions agreed to with the
Company, including pursuant to this Agreement and pursuant to any employment
agreement (excluding a breach of a confidentiality obligation by a statement
made by Executive in good faith in Executive’s employment capacity).

 

“Company” has the meaning specified in the Recitals.

 

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company and Executive, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive Termination” means (A) any material reduction in Executive’s base
salary or annual bonus opportunity (excluding any change in value of equity
incentives or a reduction affecting substantially all similarly situated
executives), (B) failure of the Company or its affiliates to pay compensation or
benefits when due, in each case which is not cured within 30 days following the 
Company’s receipt of written notice from Executive describing the event
constituting a Constructive Termination, (C) a material and sustained diminution
to Executive’s duties and responsibilities as of the date of this Agreement or
(D) the primary business office for Executive being relocated by more than 50
miles; provided that any of the events described in clauses (A)-(D) of this
definition of “Constructive Termination” shall constitute a Constructive
Termination only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes
Constructive Termination; provided further, that a  “Constructive Termination”
shall cease to exist for an event on the 60th day following the later of its
occurrence thereof or Executive’s knowledge thereof, unless Executive has given
the Company written notice thereof prior to such date.

 

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between any Company and Executive, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Executive shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Executive’s duties under Executive’s employment.  Any question as to the
existence of the Disability of Executive as to which Executive and the
Partnership cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and the Partnership.  If
Executive and the Partnership cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing.  The determination
of Disability made in writing to the Partnership and Executive shall be final
and conclusive for all purposes of this Agreement and any other agreement
between any Company and Executive that incorporates the definition of
“Disability”.

 

“Effective Date” means the date hereof.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive” has the meaning specified in the Introduction.

 

“Other Documents” means the Partnership Agreement, any other management equity
award agreement between Executive and the Partnership and any employment
agreement by and between Executive and any Partnership, in each case as amended,
modified, supplemented or restated from time to time in accordance with the
terms thereof.

 

“Partnership” has the meaning specified in the Introduction.

 

“Partnership Agreement” shall mean the Agreement of Limited Partnership, as
amended, modified or supplemented from time to time, of the Partnership.

 

“Retirement” shall mean the retirement of the Executive from employment with the
Company at or beyond the age at which Executive is entitled to retire under the
terms of Executive’s contract of employment or earlier with the consent of the
Company provided that the Company shall not withhold its consent on the basis of
Executive’s age.

 

“Travelport EBITDA” means the earnings before interest, taxes, depreciation and
amortization of Travelport, as determined by Travelport’s Board of Directors.

 

“Unvested Restricted Equity Units” means Restricted Equity Units held by
Executive that are subject to any vesting, forfeiture or similar arrangement
under this Agreement.

 

“Vested Restricted Equity Units” means Restricted Equity Units held by Executive
that are no longer subject to any vesting, forfeiture or similar arrangement
under this Agreement.

 


SECTION 2


 


GRANT OF RESTRICTED EQUITY UNITS


 


2.1.          RESTRICTED EQUITY UNITS.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE PARTNERSHIP HEREBY GRANTS EXECUTIVE
                                               RESTRICTED EQUITY UNITS AS IS SET
FORTH ON THE SIGNATURE PAGE TO THIS AGREEMENT AND EXECUTIVE ACCEPTS SUCH
RESTRICTED EQUITY UNITS FROM THE PARTNERSHIP.  EACH “RESTRICTED EQUITY UNIT”
REPRESENTS THE RIGHT TO RECEIVE FROM THE PARTNERSHIP, ON THE TERMS AND
CONDITIONS (AND AT THE TIMES) SET FORTH IN THIS AGREEMENT (INCLUDING
SECTION 3.3), ONE CLASS A-2 INTEREST WITH A HYPOTHETICAL CAPITAL CONTRIBUTION
EQUAL TO, ON THE DATE HEREOF, $1 PER CLASS A-2 INTEREST (BUT SUBJECT TO
ADJUSTMENT PURSUANT TO SECTION 4.3).  THE TERMS OF CLASS A-2 INTERESTS ARE SET
FORTH IN, AND GOVERNED BY, THE PARTNERSHIP AGREEMENT AND EXECUTIVE SHALL HAVE NO
RIGHTS IN RESPECT OF SUCH CLASS A-2 INTERESTS UNTIL THE COMPANY DELIVERS SUCH
CLASS A-2 INTERESTS PURSUANT TO THE TERMS HEREOF AND EXECUTIVE BECOMES A
CLASS A-2 LIMITED PARTNER PURSUANT TO THE PARTNERSHIP AGREEMENT.

 

3

--------------------------------------------------------------------------------



 


SECTION 3



VESTING, TRANSFER PROHIBITED, DELIVERY AND TERMINATION


 


3.1.                              VESTING SCHEDULE.


 


(A)           THE RESTRICTED EQUITY UNITS GRANTED TO EXECUTIVE UNDER THIS
AGREEMENT SHALL BE ELIGIBLE FOR VESTING OVER A FOUR CALENDAR YEAR PERIOD
BEGINNING ON JANUARY 1, 2009, WITH 25% OF THE TOTAL NUMBER OF RESTRICTED EQUITY
UNITS (I.E.,                     RESTRICTED EQUITY UNITS) ELIGIBLE FOR VESTING
IN EACH OF CALENDAR YEARS FROM 2009 THROUGH 2012, INCLUSIVE. THE RESTRICTED
EQUITY UNITS ELIGIBLE FOR VESTING FOR A PARTICULAR CALENDAR YEAR SHALL EACH BE
REFERRED TO AS A “TRANCHE.”


 


(B)           VESTING FOR EACH TRANCHE WILL BE BASED UPON THE TRAVELPORT EBITDA,
CASH FLOW AND/OR OTHER FINANCIAL TARGETS ESTABLISHED AND DEFINED BY THE BOARD,
IN GOOD FAITH, DURING THAT CALENDAR YEAR (FOR EACH YEAR, INDIVIDUALLY, AN
“ANNUAL GOAL,” AND COLLECTIVELY, THE “ANNUAL GOALS”), WHICH SHALL BE ESTABLISHED
NO LATER THAN APRIL 30 OF EACH CALENDAR YEAR (MAY 7 FOR 2009). FOR EACH TRANCHE
THE BOARD WILL ESTABLISH THRESHOLD, TARGET AND STRETCH LEVELS FOR EACH ANNUAL
GOAL AND THE PERCENTAGE WEIGHTING FOR EACH ANNUAL GOAL (E.G., 50%) (THE
“WEIGHT”).   AFTER APPROVAL BY THE BOARD, SUCH ANNUAL GOALS, THE WEIGHT FOR EACH
ANNUAL GOAL AND THE THRESHOLD, TARGET AND STRETCH LEVELS FOR EACH ANNUAL GOAL
FOR THAT TRANCHE SHALL BE COMMUNICATED IN WRITING TO EXECUTIVE.


 


(C)           SUBJECT TO EXECUTIVE’S CONTINUOUS ACTIVE EMPLOYMENT (WHICH SHALL
NOT INCLUDE EMPLOYMENT AFTER THE EXECUTIVE HAS EITHER GIVEN OR RECEIVED NOTICE
OF TERMINATION OF EMPLOYMENT) WITH THE COMPANY THROUGH THE JANUARY 1 IMMEDIATELY
FOLLOWING THE APPLICABLE CALENDAR YEAR (EACH, A “VESTING DATE”), A PERCENTAGE OF
THE RESTRICTED EQUITY UNITS FOR THAT TRANCHE SHALL VEST PRORATA BASED UPON THE
ACHIEVEMENT OF TRAVELPORT LIMITED (“TRAVELPORT”) AS COMPARED TO EACH ANNUAL GOAL
AND THE WEIGHT ASSIGNED TO EACH ANNUAL GOAL ESTABLISHED BY THE BOARD AS FOLLOWS
FOR EACH APPLICABLE CALENDAR YEAR:


 

(I)                                     IF THE ANNUAL GOAL RESULT IS AT STRETCH
LEVEL, 100% OF THE RESTRICTED EQUITY UNITS SHALL VEST; OR

 

(II)                                  IF THE ANNUAL GOAL RESULT IS AT TARGET
LEVEL, 66.7% OF THE RESTRICTED EQUITY UNITS SHALL VEST; OR

 

(III)                               IF THE ANNUAL GOAL RESULT IS AT THRESHOLD
LEVEL, 33.3% OF THE RESTRICTED EQUITY UNITS SHALL VEST; OR

 

(IV)                              IF THE ANNUAL GOAL RESULT IS BETWEEN THRESHOLD
AND TARGET LEVELS, THE NUMBER OF RESTRICTED EQUITY UNITS SHALL VEST BASED ON THE
INTERPOLATION BETWEEN THE NUMBER THAT WOULD HAVE VESTED AT THRESHOLD (33.3%) AND
THE NUMBER THAT WOULD HAVE VESTED AT TARGET (66.7%); OR

 

(V)                                 IF THE ANNUAL GOAL RESULT IS BETWEEN TARGET
AND STRETCH LEVELS, THE NUMBER OF RESTRICTED EQUITY UNITS SHALL VEST BASED ON
THE INTERPOLATION BETWEEN THE

 

4

--------------------------------------------------------------------------------


 

NUMBER THAT WOULD HAVE VESTED AT TARGET (66.7%) AND THE NUMBER THAT WOULD HAVE
VESTED AT STRETCH (100%); OR

 

(VI)                              IF THE ANNUAL GOAL RESULT IS BELOW THRESHOLD
LEVEL, THE RESTRICTED EQUITY UNITS FOR THAT ANNUAL GOAL BASED ON THE WEIGHT
SHALL NOT VEST, BUT THE RESTRICTED EQUITY UNITS FOR OTHER ANNUAL GOALS SHALL
STILL BE ELIGIBLE FOR VESTING BASED UPON THIS SECTION 3.1(C).

 


FOR EXAMPLE, IF A TRANCHE IS 100 RESTRICTED EQUITY UNITS, THE ANNUAL GOALS FOR
THAT TRANCHE ARE EBITDA AND REVENUE, AND THE WEIGHT FOR EBITDA AND REVENUE IS
50% EACH, THEN 50 RESTRICTED EQUITY UNITS ARE ELIGIBLE TO VEST BASED ON
TRAVELPORT’S ACHIEVEMENT OF EBITDA AS COMPARED WITH THE THRESHOLD, TARGET AND
STRETCH LEVELS FOR THAT CALENDAR YEAR AND 50 RESTRICTED EQUITY UNITS ARE
ELIGIBLE TO VEST BASED ON TRAVELPORT’S ACHIEVEMENT OF REVENUE AS COMPARED WITH
THE THRESHOLD, TARGET AND STRETCH LEVELS FOR THAT CALENDAR YEAR.  THE NUMBER OF
RESTRICTED EQUITY UNITS, IF ANY, THAT VEST ON EACH JANUARY 1 SHALL BE DETERMINED
ON THE DATE ON WHICH TRAVELPORT’S ANNUAL FINANCIAL STATEMENTS ARE CERTIFIED BY
TRAVELPORT’S CHIEF FINANCIAL OFFICER AND CHIEF ACCOUNTING OFFICER, AND WHICH
DATE SHALL BE NO LATER THAN MARCH 31 FOLLOWING THE APPLICABLE CALENDAR YEAR. THE
NUMBER OF RESTRICTED EQUITY UNITS THAT VEST FOR A PARTICULAR CALENDAR YEAR SHALL
BE ROUNDED TO THE NEAREST NUMBER OF WHOLE UNITS.


 


(D)                                 FOR EACH CALENDAR YEAR’S TRANCHE OF
RESTRICTED EQUITY UNITS, THE NUMBER OF RESTRICTED EQUITY UNITS THAT DO NOT VEST
BASED ON SECTION 3.1(C)(II)— (VI) SHALL REMAIN ELIGIBLE FOR VESTING BASED UPON
THE TRAVELPORT EBITDA, CASH FLOW AND/OR OTHER FINANCIAL TARGETS FOR ANY OTHER
PERFORMANCE PERIOD(S) THAT MAY, IN ITS SOLE AND COMPLETE DISCRETION, BE
ESTABLISHED AND DEFINED BY THE BOARD IN GOOD FAITH (“THE CATCH-UP GOALS”).  SUCH
CATCH-UP GOALS MAY BE ESTABLISHED BY THE BOARD AT MULTIPLE TIMES ON OR BEFORE
DECEMBER 31, 2012.  THE NUMBER OF RESTRICTED EQUITY UNITS, IF ANY, THAT VEST ON
EACH JANUARY 1 (BEGINNING ON JANUARY 1, 2011) BASED ON THE ACHIEVEMENT OF
TRAVELPORT’S RESULTS AS COMPARED WITH THE CATCH-UP GOALS SHALL DETERMINED ON THE
DATE ON WHICH TRAVELPORT’S ANNUAL FINANCIAL STATEMENTS FOR PRIOR CALENDAR YEAR
ARE CERTIFIED BY TRAVELPORT’S CHIEF FINANCIAL OFFICER AND CHIEF ACCOUNTING
OFFICER, AND WHICH DATE SHALL BE NO LATER THAN MARCH 31. THE NUMBER OF
RESTRICTED EQUITY UNITS THAT VEST BASED ON THE CATCH-UP GOALS SHALL BE ROUNDED
TO THE NEAREST NUMBER OF WHOLE UNITS.  ALL RESTRICTED EQUITY UNITS THAT HAVE NOT
VESTED ON APRIL 1, 2013 SHALL BE FORFEITED.


 


(E)                                  NOTWITHSTANDING THE FOREGOING IN THE EVENT
THAT:


 

(I)            A CHANGE IN CONTROL OCCURS AT A TIME WHEN EXECUTIVE IS EMPLOYED
BY THE COMPANY, EXECUTIVE SHALL THEREUPON BE DEEMED TO HAVE VESTED IN THE
UNVESTED RESTRICTED EQUITY UNITS AT TARGET (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, ANY RESTRICTED EQUITY UNITS THAT REMAIN UNVESTED DUE TO THE FAILURE IN
ANY PRIOR CALENDAR YEAR(S) TO ACHIEVE THE ANNUAL GOALS AT TARGET)  IMMEDIATELY
PRIOR TO SUCH CHANGE OF CONTROL (AND SUCH RESTRICTED EQUITY UNITS SHALL
AUTOMATICALLY CONVERT TO VESTED RESTRICTED EQUITY UNITS HEREUNDER) AND ANY
RESTRICTED EQUITY UNITS THAT REMAIN UNVESTED AFTER SUCH CONVERSION SHALL BE
FORFEITED;

 

(II)           EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE
COMPANY OTHER THAN FOR CAUSE, BY EXECUTIVE AS THE RESULT OF A CONSTRUCTIVE
TERMINATION,

 

5

--------------------------------------------------------------------------------


 

OR AS A RESULT OF DEATH OR DISABILITY, EXECUTIVE SHALL BE DEEMED TO HAVE VESTED
IN THE UNVESTED RESTRICTED EQUITY UNITS THAT WOULD HAVE VESTED ASSUMING (1) THAT
EXECUTIVE’S EMPLOYMENT CONTINUED FOR EIGHTEEN (18) MONTHS FOLLOWING THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT (“ACCELERATED VESTING DATE”), (2) THAT THE
AWARD VESTS RATABLY ON A MONTHLY BASIS BEGINNING ON THE PRIOR VESTING DATE
THROUGH THE ACCELERATED VESTING DATE OVER THE REMAINDER OF THE PERFORMANCE
PERIOD THAT ENDS ON DECEMBER 31, 2012, AND (3) PERFORMANCE AT TARGET.  FOR
EXAMPLE, IF EXECUTIVE WAS TERMINATED WITHOUT CAUSE ON SEPTEMBER 1, 2009, THEN
EXECUTIVE WILL RECEIVE 26/48TH(S) VESTING OF ALL UNVESTED RESTRICTED EQUITY
UNITS AS OF THE TERMINATION DATE AT TARGET; AND

 

(III)          EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY
REASON, EXCEPT AS SET FORTH, AND TO THE EXTENT PROVIDED, IN SECTIONS
3.1(E)(I) AND 3.1(E)(II), EXECUTIVE SHALL HAVE NO RIGHT TO FURTHER VESTING OF
THE RESTRICTED EQUITY UNITS THAT ARE UNVESTED RESTRICTED EQUITY UNITS (AND SUCH
RESTRICTED EQUITY UNITS SHALL BE UNVESTED RESTRICTED EQUITY UNITS
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 3.1).

 


3.2.                              TRANSFER PROHIBITED.  EXECUTIVE MAY NOT SELL,
ASSIGN, TRANSFER, PLEDGE OR OTHERWISE ENCUMBER (OR MAKE ANY OTHER DISPOSITION
OF) ANY RESTRICTED EQUITY UNITS, EXCEPT UPON THE DEATH OF EXECUTIVE.  UPON ANY
ATTEMPTED DISPOSITION IN VIOLATION OF THIS SECTION 3.2, THE RESTRICTED EQUITY
UNITS SHALL IMMEDIATELY BECOME NULL AND VOID.


 


3.3.                              DELIVERY OF CLASS A-2 INTERESTS.


 


(A)           NO FRACTIONAL CLASS A-2 INTEREST COVERED BY A RESTRICTED EQUITY
UNIT SHALL BE DELIVERED.  NO CLASS A-2 INTEREST COVERED BY A RESTRICTED EQUITY
UNIT SHALL BE DELIVERED TO EXECUTIVE UNTIL BOTH (X) THE RESTRICTED EQUITY UNIT
BECOMES A VESTED RESTRICTED EQUITY UNIT AND (Y) EACH OF THE FOLLOWING CONDITIONS
PRECEDENT TO DELIVERY OF SUCH CLASS A-2 INTEREST SHALL HAVE BEEN SATISFIED IN
FULL, AS DETERMINED IN THE SOLE DISCRETION OF THE BOARD:


 

(I)                                     ONE OF THE FOLLOWING EVENTS SHALL HAVE
OCCURRED:

 

(A)                              A CHANGE IN CONTROL THAT ALSO QUALIFIES AS A
“CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF A CORPORATION, OR A CHANGE IN
THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF A CORPORATION” (AS
DESCRIBED IN CODE SECTION 409A AND RELATED GUIDANCE (“SECTION 409A”)) IN RESPECT
OF THE PARTNERSHIP

 

(B)                                EXECUTIVE’S “SEPARATION FROM SERVICE” FROM
THE PARTNERSHIP AND ITS SUBSIDIARIES, INCLUDING RETIREMENT;

 

(C)                                APRIL 15, 2013, REGARDLESS OF WHETHER
EXECUTIVE IS EMPLOYED BY THE COMPANY ON SUCH DATE;

 

(D)                               EXECUTIVE’S DEATH OR DISABILITY; OR

 

(E)                                 IF PERMISSIBLE WITHOUT THE IMPOSITION OF ANY
ADDITIONAL TAX IN RESPECT OF, OR CURRENT TAXATION PRIOR TO ACTUAL DELIVERY OF,
THE CLASS A-2 INTERESTS, THE DATE THAT IS 12 MONTHS FOLLOWING THE OCCURRENCE OF
A QUALIFIED PUBLIC OFFERING.

 

6

--------------------------------------------------------------------------------


 

(II)                                  EXECUTIVE SHALL HAVE PAID TO THE COMPANY
SUCH AMOUNT AS MAY BE REQUESTED BY THE PARTNERSHIP FOR PURPOSES OF REMITTING ANY
INCOME TAX OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO THE
DELIVERY OF THE RESTRICTED EQUITY UNITS (PROVIDED THAT THIS CONDITION MAY BE
SATISFIED IF EXECUTIVE INSTEAD DIRECTS THE COMPANY TO WITHHOLD CLASS A-2
INTERESTS TO COVER SUCH REQUIRED WITHHOLDING AMOUNTS).

 

(III)                               EXECUTIVE (OR EXECUTIVE’S EXECUTORS OR
BENEFICIARIES) AND, IF APPLICABLE, THE SPOUSE OF EXECUTIVE (OR EXECUTIVE’S
EXECUTORS OR BENEFICIARIES) SHALL HAVE EXECUTED AND DELIVERED TO THE PARTNERSHIP
AN ADDENDUM AGREEMENT PURSUANT TO WHICH EXECUTIVE (OR EXECUTIVE’S EXECUTORS OR
BENEFICIARIES ) SHALL HAVE BECOME A PARTY TO THE PARTNERSHIP AGREEMENT AND A
CLASS A-2 LIMITED PARTNER.

 


3.4.                              TERMINATION OF RESTRICTED EQUITY UNITS.


 


(A)                                  SUBJECT TO SECTION 3.1, UNVESTED RESTRICTED
EQUITY UNITS SHALL BE CANCELED IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED FOR ANY REASON (INCLUDING DEATH OR DISABILITY).


 


(B)                                 VESTED RESTRICTED EQUITY UNITS SHALL BE
CANCELED UPON THE OCCURRENCE OF THE FOLLOWING:


 

(I)                                     EXECUTIVE’S BREACH OF THE PROVISIONS OF
SECTION 5 OF THIS AGREEMENT (OR ANY SIMILAR AGREED-UPON OBLIGATIONS OF EXECUTIVE
TO THE COMPANY); OR

 

(II)                                  TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY FOR CAUSE.

 


3.5.          PARTNERSHIP AGREEMENT; CALL RIGHTS.  EXECUTIVE ACKNOWLEDGES
RECEIPT OF A COPY OF THE PARTNERSHIP AGREEMENT AND REPRESENTS THAT EXECUTIVE
UNDERSTANDS THAT (I) THE TERMS OF CLASS A-2 INTERESTS ARE SET FORTH IN, AND
GOVERNED BY, THE PARTNERSHIP AGREEMENT, (II) EXECUTIVE SHALL HAVE NO RIGHTS IN
RESPECT OF SUCH CLASS A-2 INTERESTS (INCLUDING ANY RIGHT TO RECEIVE
DISTRIBUTIONS UNDER THE PARTNERSHIP AGREEMENT) UNTIL THE COMPANY DELIVERS SUCH
CLASS A-2 INTERESTS PURSUANT TO THE TERMS HEREOF AND EXECUTIVE BECOMES A
CLASS A-2 LIMITED PARTNER PURSUANT TO THE PARTNERSHIP AGREEMENT AND (III) THE
PARTNERSHIP AGREEMENT MAY BE AMENDED OR MODIFIED FROM TIME TO TIME PRIOR TO
EXECUTIVE BECOMING A PARTY THERETO PURSUANT TO THE TERMS OF THE PARTNERSHIP
AGREEMENT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THE
PARTNERSHIP AGREEMENT, CLASS A-2 INTERESTS DELIVERED PURSUANT TO A RESTRICTED
EQUITY UNIT GRANTED PURSUANT TO THIS AGREEMENT SHALL NOT, UNTIL THE EARLIER OF
(A) THE END OF THE RESTRICTED PERIOD (AS DEFINED BELOW) OR (B) THE BREACH OF ANY
COVENANT CONTAINED IN SECTION 5 OF THIS AGREEMENT (THE “NO-CALL PERIOD”), BE
(I) FORFEITABLE PURSUANT TO ARTICLE XII OF THE PARTNERSHIP AGREEMENT OR
(II) SUBJECT TO THE MANDATORY PURCHASE PROVISIONS OF ARTICLE XII OF THE
PARTNERSHIP AGREEMENT; PROVIDED THAT, IN EACH CASE, ANY TIME PERIODS CONTAINED
IN THE PARTNERSHIP AGREEMENT THAT WOULD OTHERWISE HAVE LAPSED DURING THE NO-CALL
PERIOD SHALL NOT BEGIN TO RUN UNTIL AFTER THE EXPIRATION OF SUCH NO-CALL PERIOD
(OR, IF LATER, THE DATE ON WHICH THE PARTNERSHIP HAS ACTUAL KNOWLEDGE OF THE
EXPIRATION OF SUCH NO-CALL PERIOD).

 

7

--------------------------------------------------------------------------------



 


SECTION 4


 


DISTRIBUTION EQUIVALENT RIGHTS


 


4.1.                              PAYMENTS AND ALLOCATIONS UPON DISTRIBUTIONS. 
IF ON ANY DATE WHILE RESTRICTED EQUITY UNITS ARE OUTSTANDING HEREUNDER, THE
PARTNERSHIP SHALL MAKE ANY DISTRIBUTION TO HOLDERS OF CLASS A INTERESTS PURSUANT
TO ARTICLE VIII OF THE PARTNERSHIP AGREEMENT, THE PARTNERSHIP SHALL TAKE THE
FOLLOWING ACTIONS:


 


(A)                                  THE PARTNERSHIP SHALL CAUSE THE COMPANY TO
PROMPTLY PAY EXECUTIVE AN AMOUNT, IN RESPECT OF EACH VESTED RESTRICTED EQUITY
UNIT, EQUAL TO THE AMOUNT THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF THE
CLASS A-2 INTEREST UNDERLYING SUCH VESTED RESTRICTED EQUITY UNIT IF IT WERE
ISSUED AND OUTSTANDING ON THE DATE OF SUCH DISTRIBUTION (SUCH PAYMENT AMOUNT,
THE “VESTED DISTRIBUTION EQUIVALENT PAYMENT”); AND


 


(B)                                 THE PARTNERSHIP SHALL CAUSE THE COMPANY TO
ALLOCATE TO A NOTIONAL ACCOUNT FOR EXECUTIVE (THE “NOTIONAL ACCOUNT”) AN AMOUNT,
IN RESPECT OF EACH UNVESTED RESTRICTED EQUITY UNIT, EQUAL TO THE AMOUNT THAT
WOULD HAVE BEEN PAYABLE IN RESPECT OF THE CLASS A-2 INTEREST UNDERLYING SUCH
UNVESTED RESTRICTED EQUITY UNIT IF IT WERE ISSUED AND OUTSTANDING ON THE DATE OF
SUCH DISTRIBUTION.


 


4.2.                              ADDITIONAL PAYMENTS UPON VESTING.  ON ANY DATE
THAT ANY UNVESTED RESTRICTED EQUITY UNITS BECOME VESTED RESTRICTED EQUITY UNITS,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN AMOUNT (SUCH AMOUNT, THE “UNVESTED
DISTRIBUTION EQUIVALENT PAYMENT” AND, TOGETHER WITH THE VESTED DISTRIBUTION
EQUIVALENT PAYMENT, THE “DISTRIBUTION EQUIVALENT PAYMENT”) EQUAL TO THE PRODUCT
OF (X) ALL AMOUNTS THEN CREDITED TO EXECUTIVE’S NOTIONAL ACCOUNT MULTIPLIED BY
(Y) A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF RESTRICTED EQUITY
UNITS THAT BECAME VESTED RESTRICTED EQUITY UNITS ON SUCH DATE AND DENOMINATOR OF
WHICH SHALL BE THE TOTAL NUMBER OF UNVESTED RESTRICTED EQUITY UNITS IMMEDIATELY
PRIOR TO SUCH DATE.  UPON PAYMENT OF ANY UNVESTED DISTRIBUTION EQUIVALENT
PAYMENT, THE AMOUNT CREDITED TO THE NOTIONAL ACCOUNT SHALL BE REDUCED THEREBY.


 


4.3.                              ADJUSTMENTS TO HYPOTHETICAL CAPITAL
CONTRIBUTION.  UPON PAYMENT OF ANY DISTRIBUTION EQUIVALENT PAYMENT, THE
HYPOTHETICAL CAPITAL CONTRIBUTION ASSOCIATED WITH CLASS A-2 INTERESTS ISSUED
PURSUANT TO THE RESTRICTED EQUITY UNITS SHALL BE REDUCED BY SUCH DISTRIBUTION
EQUIVALENT PAYMENT (UNTIL SUCH HYPOTHETICAL AMOUNT SHALL EQUAL ZERO, AT WHICH
POINT IT SHALL NOT BE FURTHER REDUCED).


 


4.4.                              WITHHOLDING.  THE PARTNERSHIP AND THE COMPANY
SHALL HAVE THE RIGHT AND IS HEREBY AUTHORISED TO WITHHOLD FROM ANY DISTRIBUTION
EQUIVALENT PAYMENT THE AMOUNT OF ANY APPLICABLE WITHHOLDING TAXES IN RESPECT OF
SUCH PAYMENT AND TO TAKE SUCH ACTION AS MAY BE NECESSARY IN THE OPINION OF THE
PARTNERSHIP OR THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH
TAXES.  NOTWITHSTANDING THE FOREGOING, THE PARTNERSHIP SHALL, OR SHALL CAUSE ONE
ITS SUBSIDIARIES TO, “GROSS-UP” EXECUTIVE FOR ANY NATIONAL INSURANCE
CONTRIBUTIONS THAT WILL BE PAYABLE IN RESPECT OF THE VESTING OF RESTRICTED
EQUITY UNITS (TO THE EXTENT SUCH TAXES WOULD NOT OTHERWISE HAVE BEEN PAYABLE BY
EXECUTIVE DURING THE APPLICABLE FISCAL YEAR ABSENT SUCH VESTING).

 

8

--------------------------------------------------------------------------------


 

SECTION 5

 

Non-Competition and confidentiality

 


5.1.                              NON-COMPETITION.


 


(A)                                  FROM THE DATE HEREOF WHILE EMPLOYED BY THE
COMPANY AND FOR A TWO-YEAR PERIOD FOLLOWING THE DATE EXECUTIVE CEASES TO BE
EMPLOYED BY THE COMPANY (THE “RESTRICTED PERIOD”), IRRESPECTIVE OF THE CAUSE,
MANNER OR TIME OF ANY TERMINATION, EXECUTIVE SHALL NOT USE HIS STATUS OR FORMER
STATUS WITH ANY COMPANY OR ANY OF ITS AFFILIATES (AND IN THE CASE OF FORMER
STATUS, FOR THE DIRECT OR INDIRECT BENEFIT OF ANY COMPETITOR) TO OBTAIN LOANS,
GOODS OR SERVICES FROM ANOTHER ORGANIZATION ON TERMS THAT WOULD NOT BE AVAILABLE
TO HIM OR ANY COMPETITOR IN THE ABSENCE OF HIS RELATIONSHIP OR PRIOR
RELATIONSHIP TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


(B)                                 DURING THE RESTRICTED PERIOD, EXECUTIVE
SHALL NOT MAKE ANY STATEMENTS OR PERFORM ANY ACTS INTENDED TO OR WHICH MAY HAVE
THE EFFECT OF ADVANCING THE INTEREST OF ANY COMPETITORS OF THE COMPANY OR ANY OF
ITS AFFILIATES OR IN ANY WAY INJURING THE INTERESTS OF THE COMPANY OR ANY OF ITS
AFFILIATES AND THE COMPANY AND ITS AFFILIATES SHALL NOT MAKE OR AUTHORIZE ANY
PERSON TO MAKE ANY STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR
BUSINESS REPUTATION OR INTERESTS OF EXECUTIVE; PROVIDED HOWEVER, THAT, SUBJECT
TO SECTION 5.2, NOTHING HEREIN SHALL PRECLUDE THE COMPANY AND ITS AFFILIATES OR
EXECUTIVE FROM GIVING TRUTHFUL TESTIMONY UNDER OATH IN RESPONSE TO A SUBPOENA OR
OTHER LAWFUL PROCESS OR TRUTHFUL ANSWERS IN RESPONSE TO QUESTIONS FROM A
GOVERNMENT INVESTIGATION; PROVIDED, FURTHER, HOWEVER, THAT NOTHING HEREIN SHALL
PROHIBIT THE COMPANY AND ITS AFFILIATES FROM DISCLOSING THE FACT OF ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A
TERMINATION.  FOR PURPOSES OF THIS SECTION 5.1, THE TERM “COMPETITOR” MEANS ANY
ENTERPRISE OR BUSINESS THAT IS ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY
TIME DURING THE RESTRICTED PERIOD, ANY ACTIVITY EITHER (X) IN WHICH THE
EXECUTIVE WAS INVOLVED AS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES TO
A MATERIAL EXTENT IN THE 12 MONTH PERIOD PRECEDING THE DATE UPON WHICH THE
EXECUTIVE CEASED TO BE EMPLOYED BY THE COMPANY OR (Y) IN RELATION TO WHICH THE
EXECUTIVE HOLDS CONFIDENTIAL INFORMATION (AS DEFINED IN SECTION 5.2(A)) AND IN
EITHER CASE WHICH COMPETES WITH THE BUSINESSES CONDUCTED DURING OR AT THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, OR THEN PROPOSED TO BE CONDUCTED, BY THE
COMPANY AND ITS AFFILIATES IN A MANNER THAT IS OR WOULD BE MATERIAL IN RELATION
TO THE BUSINESSES OF THE COMPANY OR THE PROSPECTS FOR THE BUSINESSES OF THE
COMPANY. DURING THE RESTRICTED PERIOD, EXECUTIVE, WITHOUT PRIOR EXPRESS WRITTEN
APPROVAL BY THE BOARD, SHALL NOT (A) ENGAGE IN, OR DIRECTLY OR INDIRECTLY
(WHETHER FOR COMPENSATION OR OTHERWISE) MANAGE, OPERATE, OR CONTROL, OR JOIN OR
PARTICIPATE IN THE MANAGEMENT, OPERATION OR CONTROL OF A COMPETITOR, IN ANY
CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER, DIRECTOR, PARTNER, CONSULTANT, AGENT,
ADVISOR, OR OTHERWISE) OR (B) DEVELOP, EXPAND OR PROMOTE, OR ASSIST IN THE
DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY DIVISION OF AN ENTERPRISE OR THE
BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY TIME AFTER THE END OF THE
RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY INTEREST IN, OR DIRECTLY
FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY.  EXECUTIVE ACKNOWLEDGES
THAT THE COMPANY’S AND ITS AFFILIATES BUSINESSES ARE CONDUCTED NATIONALLY AND
INTERNATIONALLY AND AGREES THAT THE PROVISIONS IN THE FOREGOING SENTENCE SHALL
OPERATE THROUGHOUT THE UNITED KINGDOM, THE UNITED STATES AND THE WORLD (SUBJECT
TO THE DEFINITION OF “COMPETITOR”).

 

9

--------------------------------------------------------------------------------



 


(C)                                  DURING THE RESTRICTED PERIOD, EXECUTIVE,
WITHOUT EXPRESS PRIOR WRITTEN APPROVAL FROM THE BOARD, SHALL NOT SOLICIT
(WHETHER DIRECTLY OR INDIRECTLY) ON HIS OWN ACCOUNT OR ON BEHALF OF ANY
COMPETITOR ANY CLIENTS OF THE COMPANY OR ANY OF ITS AFFILIATES OR DISCUSS WITH
ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES INFORMATION OR OPERATIONS
OF ANY BUSINESS INTENDED TO COMPETE WITH THE COMPANY OR ANY OF ITS AFFILIATES.
FOR THE PURPOSES OF SECTION 5.1(C) AND 5.1(D), “CLIENT” SHALL MEAN ANY PERSON,
FIRM, COMPANY, ORGANIZATION, OR ENTERPRISE (A) WHO OR WHICH IN THE 12 MONTH
PERIOD PRECEDING THE DATE UPON WHICH THE EXECUTIVE CEASED TO BE EMPLOYED BY THE
COMPANY WAS PROVIDED WITH PRODUCTS OR SERVICES BY THE COMPANY OR ANY OF ITS
AFFILIATES OR (B) TO OR WITH WHOM IN THE 12 MONTH PERIOD PRECEDING THE DATE UPON
WHICH THE EXECUTIVE CEASED TO BE EMPLOYED BY THE COMPANY, THE COMPANY OR ANY OF
ITS AFFILIATES SUBMITTED A TENDER OR A PROPOSAL, UNDERTOOK OR MADE A PITCH OR
PRESENTATION OR WITH WHOM OR WHICH IT WAS OTHERWISE NEGOTIATING FOR THE SUPPLY
OF PRODUCTS OR SERVICES OR (C) IN RELATION TO WHOM THE EXECUTIVE HOLDS
CONFIDENTIAL INFORMATION (AS DEFINED IN SECTION 5.2(A)).


 


(D)                                 DURING THE RESTRICTED PERIOD, EXECUTIVE,
WITHOUT PRIOR EXPRESS WRITTEN APPROVAL FROM THE BOARD, SHALL NOT (WHETHER
DIRECTLY OR INDIRECTLY) ON HIS OWN ACCOUNT OR ON BEHALF OF ANY COMPETITOR DEAL
WITH ANY CLIENT.


 


(E)                                  DURING THE RESTRICTED PERIOD, EXECUTIVE
SHALL NOT (WHETHER DIRECTLY OR INDIRECTLY) INTERFERE WITH THE EMPLOYEES OR
AFFAIRS OF THE COMPANY OR ANY OF ITS AFFILIATES OR SOLICIT OR INDUCE ANY PERSON
WHO IS A KEY PERSON TO TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE WITH THE
COMPANY OR ANY OF ITS AFFILIATES, NOR SHALL EXECUTIVE DURING SUCH PERIOD
DIRECTLY OR INDIRECTLY ENGAGE, EMPLOY OR COMPENSATE, OR CAUSE OR PERMIT ANY
PERSON WITH WHICH EXECUTIVE MAY BE AFFILIATED, TO ENGAGE, EMPLOY OR COMPENSATE,
ANY KEY PERSON. FOR THE PURPOSES OF THIS SECTION 5.1(E), “KEY PERSON” MEANS ANY
PERSON WHO AT THE DATE UPON WHICH THE EXECUTIVE CEASED TO BE EMPLOYED BY THE
COMPANY, OR AT ANY POINT IN THE PRECEDING 12 MONTH PERIOD, (A) WAS AN EMPLOYEE
OF THE COMPANY OR ANY OF ITS AFFILIATES CLASSIFIED BY THE COMPANY AS BAND 9 OR
ABOVE (OR EQUIVALENT), OR (B) WHO REPORTED DIRECTLY TO THE EXECUTIVE, OR
(C) WITH WHOM THE EXECUTIVE HAD MATERIAL DEALINGS.


 


(F)                                    DURING THE RESTRICTED PERIOD, EXECUTIVE,
WITHOUT PRIOR WRITTEN APPROVAL FROM THE BOARD, SHALL NOT (WHETHER DIRECTLY OR
INDIRECTLY) ON HIS OWN ACCOUNT OR ON BEHALF OF ANY COMPETITOR INDUCE, SOLICIT OR
ENTICE TO TRY TO INDUCE, SOLICIT OR ENTICE ANY SUPPLIER TO CEASE CONDUCTING
BUSINESS WITH THE COMPANY OR ANY OF ITS AFFILIATES OR REDUCE THE AMOUNT OF
BUSINESS CONDUCTED WITH THE COMPANY OR ANY OF ITS AFFILIATES OR TO ADVERSELY
VARY THE TERMS UPON WHICH ANY BUSINESS IS CONDUCTED WITH THE COMPANY OR ANY OF
ITS AFFILIATES. FOR THE PURPOSES OF THIS SECTION 5.1(F), “SUPPLIER” SHALL MEAN
ANY PERSON, FIRM, COMPANY, ORGANIZATION OR ENTERPRISE WHO OR WHICH AT ANY TIME
IN THE 12 MONTH PERIOD PRECEDING THE DATE UPON WHICH THE EXECUTIVE CEASED TO BE
EMPLOYED BY THE COMPANY (A) SUPPLIED PRODUCTS OR SERVICES (OTHER THAN UTILITIES
OR PRODUCTS OR SERVICES PROVIDED FOR ROUTINE ADMINISTRATIVE PURPOSES) TO THE
COMPANY OR ANY OF ITS AFFILIATES OR (B) WAS NEGOTIATING WITH OR HAD PITCHED TO
THE COMPANY OR ANY OF ITS AFFILIATES TO SUPPLY GOODS OR SERVICES (OTHER THAN
UTILITIES OR PRODUCTS OR SERVICES PROVIDED FOR ROUTINE ADMINISTRATIVE PURPOSES)
TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


(G)                                 FOR THE PURPOSES OF THIS AGREEMENT,
“PROPRIETARY INTEREST” MEANS ANY LEGAL, EQUITABLE OR OTHER OWNERSHIP, WHETHER
THROUGH STOCK HOLDING OR OTHERWISE, OF AN INTEREST IN

 

10

--------------------------------------------------------------------------------



 


A BUSINESS, FIRM OR ENTITY; PROVIDED, THAT OWNERSHIP OF LESS THAN 5% OF ANY
CLASS OF EQUITY INTEREST IN A PUBLICLY HELD COMPANY SHALL NOT BE DEEMED A
PROPRIETARY INTEREST.


 


(H)                                 THE PERIOD OF TIME DURING WHICH THE
PROVISIONS OF THIS SECTION 5.1 SHALL BE IN EFFECT SHALL BE EXTENDED BY THE
LENGTH OF TIME DURING WHICH EXECUTIVE IS IN BREACH OF THE TERMS HEREOF AS
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION ON THE COMPANY’S APPLICATION
FOR INJUNCTIVE RELIEF.


 


(I)                                     EXECUTIVE AGREES THAT THE RESTRICTIONS
CONTAINED IN THIS SECTION 5.1 ARE AN ESSENTIAL ELEMENT OF THE COMPENSATION
EXECUTIVE IS GRANTED HEREUNDER AND BUT FOR EXECUTIVE’S AGREEMENT TO COMPLY WITH
SUCH RESTRICTIONS, THE COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT. THE
EXECUTIVE FURTHER AGREES THAT THE RESTRICTIONS CONTAINED IN THIS SECTION 5.1
CONSTITUTE ENTIRELY SEPARATE, SEVERABLE AND INDEPENDENT RESTRICTIONS.


 


(J)                                     IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT ALTHOUGH EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN
THIS SECTION 5.1 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY
A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL
BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH
MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


5.2.                              CONFIDENTIALITY.


 


(A)                                  EXECUTIVE WILL NOT AT ANY TIME (WHETHER
DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) (X) RETAIN OR USE FOR
THE BENEFIT, PURPOSES OR ACCOUNT OF EXECUTIVE OR ANY OTHER PERSON; OR
(Y) DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO
ANY PERSON OUTSIDE THE COMPANY (OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE
BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR
CONFIDENTIAL INFORMATION (INCLUDING WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW,
RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES, FORMULAE,
TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION CONCERNING
FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES, VENDORS,
CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL, COMPENSATION, RECRUITING,
TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY
ACTIVITIES AND APPROVALS) CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS,
ACTIVITIES AND OPERATIONS OF THE COMPANY OR ITS AFFILIATES AND/OR ANY THIRD
PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.


 


(B)                                 “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE
ANY INFORMATION THAT IS (I) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER
THAN AS A RESULT OF EXECUTIVE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER
CONFIDENTIALITY OBLIGATIONS BY THIRD PARTIES; (II) MADE LEGITIMATELY AVAILABLE
TO EXECUTIVE BY A THIRD PARTY WITHOUT BREACH OF ANY CONFIDENTIALITY OBLIGATION;
OR (III) REQUIRED BY LAW TO BE DISCLOSED; PROVIDED THAT EXECUTIVE SHALL GIVE
PROMPT WRITTEN NOTICE TO THE

 

11

--------------------------------------------------------------------------------

 


COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED,
AND COOPERATE, AT THE COMPANY’S COST, WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN
A PROTECTIVE ORDER OR SIMILAR TREATMENT.


 


(C)           EXCEPT AS REQUIRED BY LAW, EXECUTIVE WILL NOT DISCLOSE TO ANYONE,
OTHER THAN EXECUTIVE’S IMMEDIATE FAMILY AND LEGAL OR FINANCIAL ADVISORS, THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT (UNLESS THIS AGREEMENT SHALL BE PUBLICLY
AVAILABLE AS A RESULT OF A REGULATORY FILING MADE BY THE COMPANY OR ITS
AFFILIATES); PROVIDED THAT EXECUTIVE MAY DISCLOSE TO ANY PROSPECTIVE FUTURE
EMPLOYER THE PROVISIONS OF SECTION 5 OF THIS AGREEMENT PROVIDED THEY AGREE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS.


 


(D)           UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR
ANY REASON, EXECUTIVE SHALL (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY OR ITS
AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE COMPANY, AT THE
COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN
EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR
LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT
COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO
THE BUSINESS OF THE COMPANY AND ITS AFFILIATES, EXCEPT THAT EXECUTIVE MAY RETAIN
ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT
CONTAIN ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH
THE COMPANY REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL
INFORMATION OF WHICH EXECUTIVE IS OR BECOMES AWARE.


 


5.3.          INTELLECTUAL PROPERTY.


 


(A)           IF EXECUTIVE HAS CREATED, INVENTED, DESIGNED, DEVELOPED,
CONTRIBUTED TO OR IMPROVED ANY WORKS OF AUTHORSHIP, INVENTIONS, INTELLECTUAL
PROPERTY, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT (INCLUDING WITHOUT
LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS, APPLICATIONS,
PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS) (“WORKS”),
EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO EXECUTIVE’S EMPLOYMENT BY THE
COMPANY, THAT ARE RELEVANT TO OR IMPLICATED BY SUCH EMPLOYMENT (“PRIOR WORKS”),
EXECUTIVE HEREBY GRANTS THE COMPANY A PERPETUAL, NON-EXCLUSIVE, ROYALTY-FREE,
WORLDWIDE, ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND INTELLECTUAL
PROPERTY RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) THEREIN FOR ALL
PURPOSES IN CONNECTION WITH THE COMPANY’S CURRENT AND FUTURE BUSINESS.


 


(B)           IF EXECUTIVE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO
OR IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING
EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND WITHIN THE SCOPE OF SUCH EMPLOYMENT
AND/OR WITH THE USE OF ANY THE COMPANY RESOURCES (“COMPANY WORKS”), EXECUTIVE
SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE COMPANY AND HEREBY IRREVOCABLY
ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN (INCLUDING RIGHTS UNDER
PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR
COMPETITION AND

 

12

--------------------------------------------------------------------------------



 


RELATED LAWS) TO THE COMPANY TO THE EXTENT OWNERSHIP OF ANY SUCH RIGHTS DOES NOT
VEST ORIGINALLY IN THE COMPANY.


 


(C)           EXECUTIVE AGREES TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN
RECORDS (IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA
REQUESTED BY THE COMPANY) OF ALL COMPANY WORKS.  THE RECORDS WILL BE AVAILABLE
TO AND REMAIN THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF THE COMPANY AT ALL
TIMES.


 


(D)           EXECUTIVE SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL
REQUESTED DOCUMENTS (INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A
GOVERNMENT CONTRACT) AT THE COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION)
TO ASSIST THE COMPANY IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING,
PERFECTING, RECORDING, PATENTING OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN
THE PRIOR WORKS AND COMPANY WORKS.  IF THE COMPANY IS UNABLE FOR ANY OTHER
REASON TO SECURE EXECUTIVE’S SIGNATURE ON ANY DOCUMENT FOR THIS PURPOSE, THEN
EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS EXECUTIVE’S AGENT AND ATTORNEY IN FACT, TO ACT
FOR AND IN EXECUTIVE’S BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.


 


(E)           EXECUTIVE SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO
ANY PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE
ACCESS TO, OR SHARE WITH THE COMPANY ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION OR INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER
THIRD PARTY WITHOUT THE PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY.  EXECUTIVE
HEREBY INDEMNIFIES, HOLDS HARMLESS AND AGREES TO DEFEND THE COMPANY AND ITS
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY
BREACH OF THE FOREGOING COVENANT.  EXECUTIVE SHALL COMPLY WITH ALL RELEVANT
POLICIES AND GUIDELINES OF THE COMPANY, INCLUDING THE TRAVELPORT CODE OF
BUSINESS CONDUCT AND ETHICS AND OTHER COMPANY POLICIES REGARDING THE PROTECTION
OF CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY AND POTENTIAL CONFLICTS OF
INTEREST.  EXECUTIVE ACKNOWLEDGES THAT THE COMPANY MAY AMEND ANY SUCH POLICIES
AND GUIDELINES FROM TIME TO TIME, AND THAT EXECUTIVE REMAINS AT ALL TIMES BOUND
BY THEIR MOST CURRENT VERSION.


 


5.4.          SPECIFIC PERFORMANCE.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
PARTNERSHIP’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF THIS SECTION 5 WOULD BE INADEQUATE AND THE PARTNERSHIP WOULD
SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED BREACH.  IN
RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH
OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE PARTNERSHIP,
WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR
PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE
RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN
BE AVAILABLE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER PARTY
SHALL OPPOSE ANY MOTION THE OTHER PARTY MAY MAKE FOR ANY EXPEDITED DISCOVERY OR
HEARING IN CONNECTION WITH ANY ALLEGED BREACH OF THIS SECTION 5.


 


5.5.          SURVIVAL.  THE PROVISIONS OF THIS SECTION 5 SHALL SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.

 

13

--------------------------------------------------------------------------------



 


SECTION 6


 


MISCELLANEOUS


 


6.1.          TAX ISSUES.  THE ISSUANCE OF THE RESTRICTED EQUITY UNITS TO
EXECUTIVE AND/OR THE DELIVERY OF THE CLASS A-2 INTERESTS PURSUANT TO THIS
AGREEMENT INVOLVES COMPLEX AND SUBSTANTIAL TAX CONSIDERATIONS.  EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED HIS OWN TAX ADVISOR WITH RESPECT TO THE
TRANSACTIONS DESCRIBED IN THIS AGREEMENT.  THE COMPANY MAKES NO WARRANTIES OR
REPRESENTATIONS WHATSOEVER TO EXECUTIVE REGARDING THE TAX CONSEQUENCES OF
EXECUTIVE’S RECEIPT OF THE RESTRICTED EQUITY UNITS AND/OR CLASS A-2 INTERESTS OR
THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE SHALL BE
SOLELY RESPONSIBLE FOR ANY TAXES ON THE RESTRICTED EQUITY UNITS AND SHALL HOLD
THE COMPANY, ITS OFFICERS, DIRECTORS AND EMPLOYEES HARMLESS FROM ANY LIABILITY
ARISING FROM ANY TAXES INCURRED BY EXECUTIVE IN CONNECTION WITH THE RESTRICTED
EQUITY UNITS.


 


6.2.          LEGAL ENTITLEMENT.


 


(A)           THE PLAN SHALL NOT FORM PART OF EXECUTIVE’S EMPLOYMENT CONTRACT.
THE RIGHTS AND OBLIGATIONS OF EXECUTIVE UNDER THE TERMS AND CONDITIONS OF HIS
OFFICE OR EMPLOYMENT WITH THE COMPANY ARE NOT AFFECTED BY HIS PARTICIPATION IN
THE PLAN OR ANY RIGHT HE MAY HAVE TO PARTICIPATE IN THE PLAN AND NOTHING IN THE
PLAN, OR IN ANY INSTRUMENT EXECUTED PURSUANT TO IT, SHALL CONFER ON ANY PERSON
ANY RIGHT TO CONTINUE IN OFFICE OR EMPLOYMENT. ANY PERSON WHO CEASES TO BE AN
OFFICER OR EMPLOYEE WITH THE COMPANY AS A RESULT OF THE TERMINATION OF HIS
EMPLOYMENT FOR ANY REASON AND HOWEVER THE TERMINATION OCCURS, WHETHER LAWFULLY
OR OTHERWISE, SHALL NOT BE ENTITLED AND SHALL BE DEEMED IRREVOCABLY TO HAVE
WAIVED ANY ENTITLEMENT BY WAY OF DAMAGES FOR DISMISSAL OR BY WAY OF COMPENSATION
FOR LOSS OF OFFICE OR EMPLOYMENT OR OTHERWISE TO ANY SUM, DAMAGES OR OTHER
BENEFITS TO COMPENSATE THAT PERSON FOR THE LOSS OR ALTERATION OF ANY RIGHTS,
BENEFITS OR EXPECTATIONS IN RELATION TO ANY GRANT OF RESTRICTED EQUITY UNITS,
THE PLAN OR ANY INSTRUMENT EXECUTED PURSUANT TO IT.


 


(B)           NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE (I) ANY EXECUTIVE ANY
RIGHT TO PARTICIPATE IN THE PLAN OR (II) ANY EXECUTIVE ANY RIGHT TO RECEIVE
FURTHER GRANTS OF RESTRICTED EQUITY UNITS UNDER THE PLAN.


 


6.3.          EMPLOYMENT OF EXECUTIVE.  EXECUTIVE ACKNOWLEDGES THAT HE IS
EMPLOYED BY THE PARTNERSHIP OR ITS AFFILIATES SUBJECT TO THE TERMS OF HIS
EMPLOYMENT AGREEMENT WITH THE PARTNERSHIP (IF ANY).  ANY CHANGE OF EXECUTIVE’S
DUTIES AS AN EMPLOYEE OF THE COMPANY SHALL NOT RESULT IN A MODIFICATION OF THE
TERMS OF THIS AGREEMENT.


 


6.4.          EQUITABLE ADJUSTMENTS.  NOTWITHSTANDING ANY OTHER PROVISIONS IN
THIS AGREEMENT, THE PARTNERSHIP AGREEMENT OR THE PLAN TO THE CONTRARY, IN THE
EVENT OF ANY CHANGE IN THE OUTSTANDING INTERESTS AFTER THE DATE HEREOF BY REASON
OF ANY EQUITY DIVIDEND OR SPLIT, REORGANIZATION, RECAPITALIZATION, MERGER,
CONSOLIDATION, SPIN-OFF, COMBINATION, COMBINATION OR

 

14

--------------------------------------------------------------------------------



 


TRANSACTION OR EXCHANGE OF INTERESTS OR OTHER CORPORATE EXCHANGE, OR ANY
DISTRIBUTION TO PARTNERS OF EQUITY OR CASH (OTHER THAN REGULAR CASH
DISTRIBUTIONS) OR ANY TRANSACTION SIMILAR TO THE FOREGOING (REGARDLESS OF
WHETHER OUTSTANDING INTERESTS ARE CHANGED) (COLLECTIVELY, “ADJUSTMENT EVENTS”),
THE GENERAL PARTNER IN ITS SOLE DISCRETION AND WITHOUT LIABILITY TO ANY PERSON
SHALL MAKE SUCH SUBSTITUTION OR ADJUSTMENT, IF ANY, AS IT DEEMS TO BE EQUITABLE
(TAKING INTO CONSIDERATION SUCH MATTERS, WITHOUT LIMITATION, AS RELATIVE VALUE
OF EACH CLASS OF INTERESTS AND THE RESTRICTED EQUITY UNITS, STATUS OF VESTING
AND THE NATURE OF THE ADJUSTMENT EVENT AND ITS IMPACT ON THE INTERESTS AND THE
RESTRICTED EQUITY UNITS) TO THE MANAGEMENT LIMITED PARTNERS AS A GROUP, AS TO
(I) THE NUMBER OR KIND OF INTERESTS OR OTHER SECURITIES ISSUED OR RESERVED FOR
ISSUANCE UNDER THE PARTNERSHIP AGREEMENT IN RESPECT OF RESTRICTED EQUITY UNITS,
(II) THE VESTING TERMS UNDER THIS AGREEMENT, (III) THE DISTRIBUTION PRIORITIES
CONTAINED IN THE PARTNERSHIP AGREEMENT AND/OR (IV) ANY OTHER AFFECTED TERMS
HEREUNDER.


 


6.5.          CALCULATION OF BENEFITS.  NEITHER THE RESTRICTED EQUITY UNITS NOR
THE CLASS A-2 INTERESTS SHALL BE DEEMED COMPENSATION FOR PURPOSES OF COMPUTING
BENEFITS OR CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE COMPANY AND SHALL NOT
AFFECT ANY BENEFITS, OR CONTRIBUTIONS TO BENEFITS, UNDER ANY OTHER BENEFIT PLAN
OF ANY KIND NOW OR SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT
OF BENEFITS OR CONTRIBUTIONS IS RELATED TO LEVEL OF COMPENSATION.


 


6.6.          SETOFF.  THE PARTNERSHIP’S OBLIGATION TO PAY EXECUTIVE THE AMOUNTS
PROVIDED AND TO MAKE THE ARRANGEMENTS PROVIDED HEREUNDER AND UNDER THE
PARTNERSHIP AGREEMENT SHALL BE SUBJECT TO SET OFF, COUNTERCLAIM OR RECOUPMENT OF
AMOUNTS OWED BY SUCH EXECUTIVE (OR ANY AFFILIATE OF SUCH EXECUTIVE (OR ANY OF
ITS RELATIVES) THAT IS CONTROLLED BY SUCH EXECUTIVE (OR ANY OF ITS RELATIVES))
TO THE PARTNERSHIP OR ITS AFFILIATES (INCLUDING WITHOUT LIMITATION AMOUNTS OWED
PURSUANT TO THE PARTNERSHIP AGREEMENT).


 


6.7.          REMEDIES.


 


(A)           THE RIGHTS AND REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE
AND THE USE OF ANY ONE RIGHT OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE
ITS RIGHT TO USE ANY OR ALL OTHER REMEDIES.  THESE RIGHTS AND REMEDIES ARE GIVEN
IN ADDITION TO ANY OTHER RIGHTS THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


(B)           EXCEPT WHERE A TIME PERIOD IS OTHERWISE SPECIFIED, NO DELAY ON THE
PART OF ANY PARTY IN THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY EXERCISE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER, PRIVILEGE OR REMEDY PRECLUDE ANY FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY.


 


6.8.          WAIVERS AND AMENDMENTS.  THE RESPECTIVE RIGHTS AND OBLIGATIONS OF
THE PARTNERSHIP AND EXECUTIVE UNDER THIS AGREEMENT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE, EITHER RETROACTIVELY OR PROSPECTIVELY,
AND EITHER FOR A SPECIFIED PERIOD OF TIME OR INDEFINITELY) BY SUCH RESPECTIVE
PARTY.  THIS AGREEMENT MAY BE AMENDED ONLY WITH THE WRITTEN CONSENT OF A DULY
AUTHORISED REPRESENTATIVE OF THE PARTNERSHIP AND EXECUTIVE.


 


6.9.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15

--------------------------------------------------------------------------------


 


6.10.        CONSENT TO JURISDICTION.


 


(A)           EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD.  EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 6.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(B)           EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS.  IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 6.14 OF THIS
AGREEMENT.


 


6.11.        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


6.12.        SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF THE
PARTIES HERETO.


 


6.13.        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER DOCUMENTS
CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES WITH
REGARD TO THE SUBJECTS HEREOF AND SUPERSEDES IN THEIR ENTIRETY ALL OTHER PRIOR
AGREEMENTS, WHETHER ORAL OR WRITTEN, WITH RESPECT THERETO, EXCEPT AS PROVIDED
HEREIN.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
(INCLUDING VERBAL AGREEMENTS) BETWEEN EXECUTIVE AND THE COMPANY REGARDING GRANTS
OF EQUITY, EQUITY-BASED OR EQUITY-RELATED RIGHTS OR INSTRUMENTS IN ANY COMPANY
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY RIGHTS PROMISED BY CENDANT
CORPORATION OR ITS AFFILIATES IN RESPECT OF ANY COMPANY), EXCEPT OTHER
AGREEMENTS WITH RESPECT TO LIMITED PARTNERSHIP INTERESTS IN THE PARTNERSHIP.

 

16

--------------------------------------------------------------------------------


 


6.14.        NOTICES.  ALL DEMANDS, NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE PERSONALLY DELIVERED OR SENT BY FACSIMILE MACHINE (WITH A
CONFIRMATION COPY SENT BY ONE OF THE OTHER METHODS AUTHORIZED IN THIS
SECTION 6.14), REPUTABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE (INCLUDING
FEDERAL EXPRESS AND U.S. POSTAL SERVICE OVERNIGHT DELIVERY SERVICE), AS SET
FORTH BELOW:


 

If to the Partnership or the Company, addressed to:

 

TDS Investor (Cayman) L.P.
c/o Travelport Inc.
405 Lexington Avenue, 57th Floor
New York, NY  10174
Attention:  General Counsel
Fax:  (212) 915-9169

 

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Partnership’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid.  Each party, by
notice duly given in accordance therewith, may specify a different address for
the giving of any notice hereunder.

 


6.15.        NO THIRD PARTY BENEFICIARIES.  THERE ARE NO THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


6.16.        AGREEMENT SUBJECT TO PARTNERSHIP AGREEMENT AND PLAN.  BY ENTERING
INTO THIS AGREEMENT, EXECUTIVE AGREES AND ACKNOWLEDGES THAT EXECUTIVE HAS
RECEIVED AND READ A COPY OF THE PARTNERSHIP AGREEMENT AND THE PLAN AND THAT THE
RESTRICTED EQUITY UNITS ARE SUBJECT TO THE PARTNERSHIP AGREEMENT AND THE PLAN. 
THE TERMS AND PROVISIONS OF THE PARTNERSHIP AGREEMENT AND THE PLAN AS MAY BE
AMENDED FROM TIME TO TIME ARE HEREBY INCORPORATED BY REFERENCE.  IN THE EVENT OF
A CONFLICT BETWEEN ANY TERM OR PROVISION CONTAINED HEREIN AND A TERM OR
PROVISION OF THE PARTNERSHIP AGREEMENT OR THE PLAN, THE APPLICABLE TERMS AND
PROVISIONS OF THE PARTNERSHIP AGREEMENT OR THE PLAN WILL GOVERN AND PREVAIL.

 

17

--------------------------------------------------------------------------------


 


6.17.        SEVERABILITY; TITLES AND SUBTITLES; GENDER; SINGULAR AND PLURAL;
COUNTERPARTS; FACSIMILE.


 


(A)           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


(B)           THE TITLES OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING
THIS AGREEMENT.


 


(C)           THE USE OF ANY GENDER IN THIS AGREEMENT SHALL BE DEEMED TO INCLUDE
THE OTHER GENDERS, AND THE USE OF THE SINGULAR IN THIS AGREEMENT SHALL BE DEEMED
TO INCLUDE THE PLURAL (AND VICE VERSA), WHEREVER APPROPRIATE.


 


(D)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER CONSTITUTE ONE
INSTRUMENT.


 


(E)           COUNTERPARTS OF THIS AGREEMENT (OR APPLICABLE SIGNATURE
PAGES HEREOF) THAT ARE MANUALLY SIGNED AND DELIVERED BY FACSIMILE TRANSMISSION
SHALL BE DEEMED TO CONSTITUTE SIGNED ORIGINAL COUNTERPARTS HEREOF AND SHALL BIND
THE PARTIES SIGNING AND DELIVERING IN SUCH MANNER.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership and Executive have executed this Agreement
as of the day and year first written above.

 

 

COMPANY:

 

 

 

TDS Investor (Cayman) L.P.

 

 

 

By:

TDS Investor (Cayman) GP Ltd.,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

<NAME OF EXECUTIVE>

 

Address:

 

 

 

 

 

 

 

 

Telephone No.

 

 

Fax No.

 

 

WWID:

 

 

 

 

 

 

Number of Restricted Equity Units:

 

--------------------------------------------------------------------------------
